DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 9/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guillemont (US Pub No 2020/0217222 A1). Guillemont discloses:
Re claim 1, a gear shrouding (fig. 3), having an inner surface (1012) and an opposing outer surface (1011), for lubricating a gear (10) in a gearbox, comprising: a channel (102) formed along at least a portion of the gear shrouding between the inner surface and the outer surface of the gear shrouding (fig. 5); an input orifice (upstream end shown in fig. 5) extending to the channel, wherein the input orifice is at a first position on the channel (position shown in fig. 5); and an output orifice (103) extending to the channel, wherein the output orifice is at a second position (position shown in fig. 5) on the channel, and wherein the second position is different from the first position (fig. 5).
Re claims 2, 10, wherein the output orifice is a first output orifice (fig. 5: top most 103), and further comprising: a second output orifice (fig. 5: middle 103) extending to the channel, wherein the second output orifice is at a third position (position shown in fig. 5) on the channel, and wherein the third position is different from the first position and the second position (fig. 5).
Re claims 3, 11, wherein the first and second output orifices are through the inner surface of the gear shrouding (fig. 5 shows the output orifices are at the inner surface).
Re claim 7, wherein the input orifice at the first position is located below the output orifice at the second position (fig. 3).
Re claim 8, wherein the input orifice at the first position is located above the output orifice at the second position (par [0055] and fig. 2 describe the shrouding is used on pinions 22, 26, 27 and 28, therefore the input orifice be positioned below the output orifice when referring to the shrouding position of pinion 27).
Re claim 9, an aircraft gearbox (fig. 2), comprising: a gear (10); and a gear shrouding (fig. 3) disposed around the gear having an inner surface (1012) facing the gear and an opposing outer surface (1011) facing away from the gear, the gear shrouding comprising: a channel (102) formed along at least a portion of the gear shrouding between the inner surface and the outer surface of the gear shrouding (fig. 5); an input orifice (upstream end shown in fig. 5) extending to the channel, wherein the input orifice is at a first position (position shown in fig. 5) along a length of the channel; and an output orifice (103) extending to the channel, wherein the output orifice is at a second position (position shown in fig. 5) along the length of the channel, and wherein the second position is different from the first position (fig. 5).
Re claim 14, wherein the aircraft gearbox is a spiral bevel gearbox, a spindle gearbox, a proprotor gearbox, an accessory gearbox, a reduction gearbox, a combining gearbox, a main rotor gearbox, or a tail rotor gearbox (fig. 4 shows a spiral bevel gear for gearbox shown in fig. 2).

Claim(s) 1, 2, 4, 9, 10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al. (US Pub No 2018/0106357 A1). Kawakami discloses:
Re claim 1, a gear shrouding (10), having an inner surface (surface as mostly shown in fig. 5) and an opposing outer surface (surface as mostly shown in fig. 4), for lubricating a gear (fig. 3) in a gearbox, comprising: a channel (130) formed along at least a portion of the gear shrouding between the inner surface and the outer surface of the gear shrouding (fig. 4-6,10); an input orifice (150) extending to the channel, wherein the input orifice is at a first position on the channel (position shown in fig. 5); and an output orifice (162) extending to the channel, wherein the output orifice is at a second position (position shown in fig. 5) on the channel, and wherein the second position is different from the first position (fig. 5).
Re claims 2, 10, wherein the output orifice is a first output orifice (162), and further comprising: a second output orifice (161) extending to the channel, wherein the second output orifice is at a third position (position shown in fig. 5) on the channel, and wherein the third position is different from the first position and the second position (fig. 5).
Re claims 4, 12, wherein the first output orifice is through the inner surface of the gear shrouding and the second output orifice is through the outer surface of the gear shrouding (fig. 5).
Re claim 9, an aircraft gearbox (fig. 3 shows a gearbox that may be used in an aircraft), comprising: a gear (53,54); and a gear shrouding (10) disposed around the gear having an inner surface (surface as mostly shown in fig. 5) facing the gear and an opposing outer surface (surface as mostly shown in fig. 4) facing away from the gear, the gear shrouding comprising: a channel (130) formed along at least a portion of the gear shrouding between the inner surface and the outer surface of the gear shrouding (fig. 4-6,10); an input orifice (150) extending to the channel, wherein the input orifice is at a first position (position shown in fig. 5) along a length of the channel; and an output orifice (162) extending to the channel, wherein the output orifice is at a second position (position shown in fig. 5) along the length of the channel, and wherein the second position is different from the first position (fig. 5).
Re claim 13, wherein the channel of the gear shrouding is a first channel (130), the input orifice of the gear shrouding is a first input orifice (150 is the first input orifice), and the output orifice is a first output orifice (162 is first output orifice), and the gear shrouding further comprising: a second channel (170) formed along at least a portion of the gear shrouding between the inner surface and the outer surface of the gear shrouding (fig. 10); a second input orifice (171) formed through the outer surface of the gear shrouding extending to the second channel, wherein the second input orifice is at a third position (position shown in fig. 10) along a length of the second channel; and a second output orifice (172) extending to the second channel, wherein the second output orifice is at a fourth position (position shown in fig. 10) on the channel, and wherein the fourth position is different from the third position (fig. 10).

In an alternate interpretation of the same prior art, claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al. (US Pub No 2018/0106357 A1). Kawakami discloses a gear shrouding (10), having an inner surface (surface as mostly shown in fig. 4) and an opposing outer surface (surface as mostly shown in fig. 5), for lubricating a gear (fig. 3) in a gearbox, comprising: 
Re claim 1, a channel (170) formed along at least a portion of the gear shrouding between the inner surface and the outer surface of the gear shrouding (fig. 10); an input orifice (171) extending to the channel, wherein the input orifice is at a first position on the channel (position shown in fig. 10); and an output orifice (172) extending to the channel, wherein the output orifice is at a second position (position shown in fig. 10) on the channel, and wherein the second position is different from the first position (fig. 10).
Re claim 5, wherein the channel is a first channel (170), wherein the input orifice is a first input orifice (171 is first input orifice), and the output orifice is a first output orifice (172 is first output orifice), and further comprising: a second channel (130) formed along at least a portion of the gear shrouding between the inner surface and the outer surface of the gear shrouding (fig. 10); a second input orifice (150) formed through the outer surface of the gear shrouding extending to the second channel, wherein the second input orifice is at a third position (position shown in fig. 10) along a length of the second channel; and a second output orifice (161) extending to the second channel, wherein the second output orifice is at a fourth position (position shown in fig. 10) on the channel, and wherein the fourth position is different from the third position (fig. 10).
Re claim 6, a third output orifice (162) extending to the second channel, wherein the third output orifice is at a fifth position (position shown in fig. 10) on the channel different from the third and fourth positions (fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehinger et al. (US Pub No 2014/0001307 A1) in view of Kawakami et al. (US Pub No 2018/0106357 A1). Ehinger discloses a rotorcraft (fig. 1), comprising:
Re claim 15, a fuselage (130); an engine (112) coupled to the fuselage; and a gearbox (160) coupled to the engine (fig. 2), the gearbox comprising: a gear (gear shown in fig. 3); and a gear shrouding (gear shrouding shown in fig. 3 immediately below the dashed box, the shrouding is shown with spray jets towards the bevel gear) disposed around the gear having an inner surface (inside surface facing the bevel gear) facing the gear and an opposing outer surface (outer surface facing away from the bevel gear) facing away from the gear.
Re claim 20, wherein the gearbox is a spiral bevel gearbox, a spindle gearbox, a proprotor gearbox, an accessory gearbox, a reduction gearbox, a combining gearbox, a main rotor gearbox, or a tail rotor gearbox (fig. 3).
Ehinger does not clearly disclose:
Re claim 15, the gear shrouding comprising: a channel formed along at least a portion of the gear shrouding between the inner surface and the outer surface of the gear shrouding; an input orifice formed through the outer surface of the gear shrouding extending to the channel, wherein the input orifice is at a first position along a length of the channel; and an output orifice formed through the inner surface or the outer surface of the gear shrouding extending to the channel, wherein the output orifice is at a second position along the length of the channel, and wherein the second position is different from the first position.
Re claim 16, wherein the output orifice of the gear shrouding is a first output orifice, and wherein the gear shrouding further comprises: a second output orifice extending to the channel, wherein the second output orifice is at a third position on the channel, and wherein the third position is different from the first position and the second position.
Re claim 18, wherein the first output orifice is through the inner surface of the gear shrouding and the second output orifice is through the outer surface of the gear shrouding.
Re claim 19, wherein the channel of the gear shrouding is a first channel and the output orifice of the gear shrouding is a first output orifice, and the gear shrouding further comprises: a second channel formed along at least a portion of the gear shrouding between the inner surface and the outer surface of the gear shrouding, wherein the input orifice further extends to the second channel; and a second output orifice extending to the second channel, wherein the second output orifice is at a third position on the channel, and wherein the third position is different from the first position.
However, Kawakami teaches a shrouding (fig. 10):
Re claim 15, the gear shrouding comprising: a channel (130) formed along at least a portion of the gear shrouding between the inner surface (surface shown in fig. 5) and the outer surface (surface shown in fig. 4) of the gear shrouding; an input orifice (150) extending to the channel, wherein the input orifice is at a first position (position shown in fig. 10) along a length of the channel; and an output orifice (162) formed through the inner surface or the outer surface of the gear shrouding extending to the channel, wherein the output orifice is at a second position (position shown in fig. 10) along the length of the channel, and wherein the second position is different from the first position (fig. 10).
Re claim 16, wherein the output orifice of the gear shrouding is a first output orifice (162), and wherein the gear shrouding further comprises: a second output orifice (161) extending to the channel, wherein the second output orifice is at a third position (position shown in fig. 10) on the channel, and wherein the third position is different from the first position and the second position (fig. 5 and 10).
Re claim 18, wherein the first output orifice (162) is through the inner surface of the gear shrouding and the second output orifice (161) is through the outer surface of the gear shrouding (fig. 5 and 10).
Re claim 19, wherein the channel of the gear shrouding is a first channel (130), wherein the input orifice of the gear shrouding is a first input orifice (150), and the output orifice of the gear shrouding is a first output orifice (162), and the gear shrouding further comprises: a second channel (170) formed along at least a portion of the gear shrouding between the inner surface and the outer surface of the gear shrouding (fig. 10); a second input orifice (171) extending to the second channel, wherein the second input orifice is at a third position (position shown in fig. 10) along a length of the second channel; and a second output orifice (172) extending to the second channel, wherein the second output orifice is at a fourth position (position shown in fig. 10) on the second channel, and wherein the fourth position is different from the third position (fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the input orifice to form through the outer surface depending on better lubrication circuit placement for compactness, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the channel and orifices, as taught by Kawakami, to effectively direct lubricant to the desired area to extend the life of the gears. 

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehinger et al. (US Pub No 2014/0001307 A1) in view of Guillemont (US Pub No 2020/0217222 A1). Ehinger discloses a rotorcraft (fig. 1), comprising:
Re claim 15, a fuselage (130); an engine (112) coupled to the fuselage; and a gearbox (160) coupled to the engine (fig. 2), the gearbox comprising: a gear (gear shown in fig. 3); and a gear shrouding (gear shrouding shown in fig. 3 immediately below the dashed box, the shrouding is shown with spray jets towards the bevel gear) disposed around the gear having an inner surface (inside surface facing the bevel gear) facing the gear and an opposing outer surface (outer surface facing away from the bevel gear) facing away from the gear.
Ehinger does not clearly disclose:
Re claim 15, the gear shrouding comprising: a channel formed along at least a portion of the gear shrouding between the inner surface and the outer surface of the gear shrouding; an input orifice formed through the outer surface of the gear shrouding extending to the channel, wherein the input orifice is at a first position along a length of the channel; and an output orifice formed through the inner surface or the outer surface of the gear shrouding extending to the channel, wherein the output orifice is at a second position along the length of the channel, and wherein the second position is different from the first position.
Re claim 16, wherein the output orifice of the gear shrouding is a first output orifice, and wherein the gear shrouding further comprises: a second output orifice extending to the channel, wherein the second output orifice is at a third position on the channel, and wherein the third position is different from the first position and the second position.
Re claim 17, wherein the first and second output orifices are through the inner surface of the gear shrouding.
However, Guillemont teaches a shrouding (fig. 4):
Re claim 15, the gear shrouding comprising: a channel (102) formed along at least a portion of the gear shrouding between the inner surface (1012) and the outer surface (1011) of the gear shrouding; an input orifice (upstream end shown in fig. 5) formed through the outer surface of the gear shrouding extending to the channel (fig. 5), wherein the input orifice is at a first position (position shown in fig. 5) along a length of the channel; and an output orifice (103) formed through the inner surface or the outer surface of the gear shrouding extending to the channel, wherein the output orifice is at a second position (position shown in fig. 5) along the length of the channel, and wherein the second position is different from the first position (fig. 10).
Re claim 16, wherein the output orifice of the gear shrouding is a first output orifice (fig. 5: top most 103), and wherein the gear shrouding further comprises: a second output orifice (fig. 5: middle 103) extending to the channel, wherein the second output orifice is at a third position (position shown in fig. 5) on the channel, and wherein the third position is different from the first position and the second position (fig. 5).
Re claim 17, wherein the first and second output orifices are through the inner surface of the gear shrouding (fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the channel and orifices, as taught by Guillemont, to effectively direct lubricant to the desired area to extend the life of the gears. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654